Citation Nr: 9929559	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-03 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for purposes of VA benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 determination from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the appellant was denied death pension 
benefits because she was not an eligible dependent.  


FINDINGS OF FACT

1.  The appellant was legally married prior to her marriage 
to the veteran.  

2.  Prior to entering into marriage with the veteran, the 
appellant knew that the husband from her prior marriage was 
still alive.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for purposes of VA benefits.  38 U.S.C.A. §§ 
101(3), 103(a), 5107(a) (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.205 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant was married to M.T. in 1963 in the Philippines, 
and a daughter was born from the marriage.  Sometime in 1965, 
M.T. left home in search of work in another city, and he 
never returned to live with the appellant.  In 1978, a 
Philippine court declared M.T. presumptively dead, based upon 
the appellant's allegations that she had not heard from him 
since 1965 and did not know of his whereabouts.  Meanwhile, 
M.T. was working in another city.  Eventually, he lived with 
V.T., with whom he had fathered several children.  The 
appellant obtained work in the household of the veteran, and 
he married her in 1990.  The veteran and the appellant knew 
that M.T. was alive because he visited the veteran's house 
prior to the 1990 marriage.  

A February 1993 report of field examination showed that 
several witnesses provided sworn depositions in early 1993.  
The appellant was deposed and made no attempt to deny her or 
the veteran's knowledge of M.T.'s whereabouts prior to the 
1990 marriage.  The investigator deposed M.T. and came to the 
inevitable conclusion that the appellant deliberately 
withheld the information that she and the veteran knew of 
M.T.'s whereabouts and that he was alive.  M.T.'s sister was 
deposed and told the investigator that M.T.'s eldest son, by 
V.T., saw the appellant in person and told her that M.T. was 
alive.  M.T.'s mother was deposed and told the investigator 
that she told the appellant in 1982 that M.T. was alive in 
Davao.  She further confirmed that M.T. saw the appellant at 
the veteran's house, and the veteran participated in the 
conversation when M.T. prodded the appellant to marry the 
veteran.  The area store operator confirmed M.T.'s visit to 
the appellant 3-4 years earlier, and another area resident 
confirmed that M.T. visited the appellant sometime in 1990.  

An April 1993 determination denied the veteran's claim for 
benefits for the appellant as his dependent wife because her 
prior marriage was not validly terminated while M.T. was 
still alive.  That determination was not challenged although 
the appellant filed an informal claim for improved pension in 
August 1993.   

At the time of the veteran's death in July 1996, he was 
receiving a special monthly pension for regular aid and 
attendance.  He had been declared incompetent for VA 
purposes, and the appellant was his legal guardian.  


Criteria

The term surviving spouse means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death and who 
has not remarried and who has not since the death of the 
veteran lived with another person and held herself out open 
to the public to be the spouse of such other person.  38 
U.S.C.A. § 101(3) (West 1991).  

The regulations also define the term spouse as a person of 
the opposite sex whose marriage meets the requirements of § 
3.1(j), and the term surviving spouse as a person of the 
opposite sex whose marriage meets the requirements of § 
3.1(j), and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(c) (1998).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage; and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death as outlined in § 3.53, and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  38 
C.F.R. § 3.52 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has interpreted 38 C.F.R. § 3.52(b) 
to require that the determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted.  Dedicatoria v. Brown, 8 
Vet. App. 441, 444 (1995).  


Analysis

This decision addresses only the dispute as to the law and 
its meaning.  As such, the Board never reaches the issue of 
whether the appellant submitted a well-grounded claim.  In 
any event, the Court has held that VA is not obliged to 
determine whether a claim for spousal benefits is well 
grounded until the veteran or the spouse seeking benefits 
first submits preponderating evidence to show that he or she 
is a claimant under the law.  Dedicatoria v. Brown, 8 Vet. 
App. 441, 443 (1995) (citing Brillo v. Brown, 7 Vet. App. 
102, 105 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991)).  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (1998).  Therefore, the 
law of the Philippines will determine the validity of the 
1990 marriage because the appellant and the veteran resided 
in the Philippines since they met.  

Article 83 of the Philippine Civil Code, provides that:  Any 
marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person 
other than such first spouse shall be illegal and void from 
its performance, unless:  (1) the first marriage was annulled 
or dissolved; or (2) the first spouse had been absent for 
seven consecutive years at the time of the second marriage 
without the spouse present having news of the absentee being 
alive, or if the absentee, though he has been absent for less 
than seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the absentee is 
presumed dead ... The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995).  Under Article 41 of the Philippine Family Code, the 
time for presumption of death to arise has been shortened to 
four years.  See Republic of the Philippines v. Nolasco, 1993 
Philippine S. Ct. Lexis 5633 (1993).  

Nonetheless, the 1990 marriage was invalid because the 
appellant and the veteran had news that the absent M.T. was 
alive.  The testimony of six people, taken together, show 
that the appellant and the veteran actually met and talked 
with M.T. prior to the 1990 marriage.  When all three were 
present, M.T. even encouraged the appellant to marry the 
veteran.  Therefore, under the law of the Philippines, the 
1990 marriage of the appellant to the veteran is invalid.  

Although the appellant and the veteran cohabited for years, 
the 1990 marriage will also be invalid under 38 C.F.R. § 
3.52.  No children were born from the invalid marriage, and 
the appellant's state of mind at the 1990 marriage was that 
M.T. was alive, clearly an impediment to marriage to the 
veteran.  

The appellant's deposition complied with any duty that the 
appellant provide a signed statement as to her knowledge of 
any legal impediment to her marriage to the veteran as 
provided in 38 C.F.R. § 3.205(c).  See Colon v. Brown, 9 Vet. 
App. 104, 108 (1996) (citing Sandoval v. Brown, 7 Vet. App. 
7, 10 (1994).  The appellant also provided testimony at the 
May 1998 hearing and had the additional opportunity then to 
explain the circumstances of her marriage.  

The law is dispositive of the issue in this case, and the 
appellant's claim cannot be granted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

The appeal is denied because the appellant may not be 
recognized as the veteran's surviving spouse for the purpose 
of entitlement to VA benefits.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

